United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued April 7, 2015                Decided August 21, 2015

                        No. 12-1002

             TEAMSTERS LOCAL UNION NO. 509,
                      PETITIONER

                              v.

           NATIONAL LABOR RELATIONS BOARD,
                     RESPONDENT

                  THOMAS TROY COGHILL,
                      INTERVENOR


                 Consolidated with 12-1103


       On Petition for Review and Cross-Application
              for Enforcement of an Order of
           the National Labor Relations Board


     Jonathan G. Axelrod argued the cause and filed the briefs
for petitioner.

    Robert J. Englehart, Supervisory Attorney, National
Labor Relations Board, argued the cause for respondent. With
him on the brief were John H. Ferguson, Associate General
Counsel, Linda Dreeben, Deputy Associate General Counsel,
                                2

and Tyler James Wiese, Attorney. Micah P. Jost, Attorney,
entered an appearance.

     W. James Young argued the cause and filed the brief for
intervenor.

    Before: ROGERS and GRIFFITH, Circuit Judges, and
GINSBURG, Senior Circuit Judge.

    Opinion for the Court filed by Circuit Judge GRIFFITH.

    GRIFFITH, Circuit Judge:

    The National Labor Relations Board concluded that
Teamsters Local Union No. 509 committed unfair labor
practices by operating a hiring hall that helped only its own
members gain employment. For the reasons set forth below, we
deny the union’s petition for review and grant the Board’s
cross-application for enforcement.

                                 I

                                A

     Section 7 of the National Labor Relations Act (NLRA)
grants employees the right to organize, collectively bargain,
and otherwise band together for “mutual aid or protection.” 29
U.S.C. § 157. But the Act also grants employees the right to
refrain from doing so. Id. To enforce these rights, the Act bars
employers and unions from conditioning employment on a
worker’s decision to either join or refuse to join a union. See id.
§ 158(a), (b). In other words, the NLRA “erect[s]” a “wall . . .
between organizational rights and job opportunities.” Lummus
Co. v. NLRB, 339 F.2d 728, 734 (D.C. Cir. 1964); see also
Radio Officers’ Union v. NLRB, 347 U.S. 17, 40 (1954)
                                3

(explaining that the NLRA “allow[s] employees to freely
exercise their right to join unions, be good, bad, or indifferent
members, or abstain from joining any union without imperiling
their livelihood”).

     These       same      principles     apply     to      hiring
halls—union-backed organizations that refer workers to
employers that have entered a collective bargaining agreement
with the union. See Boilermakers Local No. 374 v. NLRB, 852
F.2d 1353, 1358 (D.C. Cir. 1988). Hiring halls are a basic
feature of the labor workforce, and “[i]n some industries, most
jobs are filled through referrals from union hiring halls.”
Hiring     Halls,      National    Labor     Relations     Board,
https://www.nlrb.gov/rights-we-protect/whats-law/employees/
i-am-represented-union/hiring-halls (last visited Aug. 21,
2015). Hiring halls pose no problem under the NLRA so long
as an employer is free to hire other workers without using the
hiring hall. Exclusive hiring halls, however, create cause for
concern. Under these arrangements, an employer agrees to hire
only workers referred by the union running the hiring hall.
Although not illegal per se, exclusive hiring halls are held to “a
high standard of fair dealing” because of their potential to
coerce workers to join the union as the price for gaining access
to job opportunities. Boilermakers Local No. 374, 852 F.2d at
1358. Because of this concern with workplace coercion, we
have held that an exclusive hiring hall is lawful only if it is
open to all potential workers, not just members of the
sponsoring local. Id. On the other hand, an exclusive hiring hall
limited to only the local’s members, known as a members-only
exclusive hiring hall, is unlawful under the NLRA. See Local
Union No. 948, Int’l Bhd. of Elec. Workers, (IBEW), AFL-CIO
v. NLRB (Local 948), 697 F.2d 113, 116-19 (D.C. Cir. 1982)
(holding that it is unlawful coercion for an exclusive hiring hall
to deny access to members of local unions other than the local
operating the hiring hall).
                                  4


                                  B

     In 2006, ABC Studios began production in South Carolina
of a television show called Army Wives. 1 Needing drivers to
transport talent, crew, and equipment to various locations,
ABC Transportation Coordinator Lee Siler contacted Local
509 (the union, or the local), 2 which operated a referral service
for drivers seeking jobs in the entertainment production
business in South Carolina. Local 509 gave Siler a list of
qualified drivers, all of whom were Local 509 members, and
Siler filled his staffing needs for the pilot episode from that list.
After the pilot was filmed but before production began on the
first season, ABC and Local 509 negotiated a collective
bargaining agreement for drivers working on the production of
the first two seasons of Army Wives. According to the
agreement’s terms, ABC committed to fill its need for drivers
by hiring only from the list of qualified drivers the local would
provide at the beginning of each season. In other words, ABC
agreed to hire from an exclusive hiring hall run by Local 509.
All the drivers on the list the local delivered before the first
season were Local 509 members.

     Staffing drivers for the first two seasons of Army Wives
turned out to be difficult because of the rapid growth of
entertainment productions in South Carolina. After hiring all
that he could from Local 509’s list for the first season, Siler

     1
        Army Wives was a fictional drama that “follow[ed] the
struggles, dreams and friendships of a diverse group of women—and
one man—living with their spouses and families on an active Army
post.” Army Wives, LIFETIME, http://www.mylifetime.com/shows/
army-wives (last visited Aug. 21, 2015).
     2
       To be clear, any reference to “the union” refers specifically to
Teamsters Local Union No. 509 and no other local.
                                 5

looked elsewhere for help. 3 He found it in Thomas Troy
Coghill, a member of Teamsters Local Union No. 391 in North
Carolina with whom Siler had previously worked on other
jobs. Coghill was one of a handful of drivers who were not
members of Local 509 but worked on Army Wives during the
show’s first season. By all accounts, he was a reliable driver,
and when the demand for drivers once again outstripped what
the union could provide, Siler rehired him at the start of filming
for the second season.

     Later on during filming for the second season, two Local
509 drivers who had worked for ABC during the first season
asked to re-join the production. Siler hired them, but only for
part-time work. Local 509 president L.D. Fletcher complained
that drivers in his local should receive full-time work before
nonmembers like Coghill. When Siler refused to replace
drivers who did not belong to Local 509 with drivers who did,
Fletcher complained to ABC’s attorney, who scheduled a
meeting with the local and relevant production personnel to
discuss the disagreement on May 13, 2008. At that meeting,
Fletcher repeated his complaint, threatened that Local 509
members would picket the filming of Army Wives if his
members did not receive full-time work before others, and
boasted that he could and would shut down the entire
production if his demand was not met. ABC nevertheless
continued to employ Coghill throughout the filming of the
second season.

    In June 2008, while filming for the second season was still
under way, Local 509 closed its referral list, meaning that no


    3
       The union does not argue before us that ABC violated the
collective bargaining agreement by hiring drivers who were not on
the referral list after Siler hired all that he could from the list.
                                 6

new drivers could have their names added to it. 4 By the time
filming was completed in the fall of 2008, Coghill and three
specialty drivers whose jobs included tasks no one in the local
was qualified to perform were the only drivers working on
Army Wives who did not belong to Local 509 and were not on
the referral list. In light of Fletcher’s demand, Siler told Coghill
after the season ended that he should move to South Carolina
and join Local 509 if he wanted to work on future seasons of
the show. In November 2008, Coghill wrote to both his local in
North Carolina and Local 509 to report that he planned to move
to Charleston, South Carolina, and that he wanted to transfer
his membership to Local 509. Fletcher told Coghill in a
telephone conversation that the referral list was closed, but
Coghill sent an application to Local 509 along with a check for
initiation and administrative fees in January 2009, hoping to
join a waitlist. The union returned the application and check at
the end of the month along with a letter explaining that no
names were being added to the referral list.

     In early 2009, Local 509 and ABC negotiated another
collective bargaining agreement, this one governing the third
and fourth seasons of Army Wives. Like the contract that
governed the previous seasons, this agreement included a
provision requiring the studio to hire drivers from Local 509’s
referral list before hiring others, thus continuing the exclusive
hiring hall. And as before, the list of drivers Local 509 gave
Siler before the third season included only its own members.
But the economics of the industry in South Carolina had
changed since season two, and a number of productions had
wound down. In the previous seasons, the studio’s need for

    4
       Local 509’s Executive Board agreed to an exception that
allowed drivers who had previously been on the list to seek
reinstatement if they became current in dues or administrative fees.
That exception is not relevant here.
                                  7

drivers outpaced what the local could supply, but now there
were more than enough drivers on the local’s list to satisfy
ABC’s staffing needs for the third season. Because Coghill was
not on the list, Siler did not hire him for the third season. 5 Both
Siler and his boss later testified that they would have hired
Coghill had he been on the list.

                                  B

     Coghill filed an unfair labor practice charge against Local
509 with the NLRB Regional Director whose jurisdiction
covered South Carolina, and the NLRB General Counsel
followed up with a complaint on February 9, 2009. The
complaint accused Local 509 of coercing workers into joining
the local by referring only its own members to ABC, in
violation of section 8(b)(1)(A) of the NLRA. 6 The complaint
also accused Local 509 of causing ABC to refuse to hire
Coghill because he did not belong to the local, in violation of
section 8(b)(2). 7



     5
       In an effort to mitigate potential damages, Local 509 added
Coghill to its referral list for the fourth season of Army Wives after
the NLRB General Counsel issued the complaint in this case. ABC
then hired him off the list.
     6
       Section 8(b)(1)(A) of the NLRA makes it an unfair labor
practice for a union “to restrain or coerce . . . employees in the
exercise of the rights guaranteed” in section 7 of the Act, which
includes “the right to refrain from” joining a union. 29 U.S.C.
§ 158(b)(1); id. § 157.
     7
       Section 8(b)(2) prohibits a union from causing an employer to
condition employment on whether a worker is a union member. See
29 U.S.C. § 158(b)(2), (a)(3). We have held that this section
prohibits locals from causing an employer to refuse to hire a member
of a different local. See Local 948, 697 F.2d at 116-19.
                                  8

     After a February 23, 2010, hearing before an
Administrative Law Judge (ALJ), the General Counsel sought
to amend the complaint to accuse Local 509 of committing an
additional unfair labor practice by closing the referral list in
June 2008. 8 The ALJ refused to consider the amendment,
concluding that Local 509 lacked notice that it might face
liability for closing the list. See ALJ’s Decision and Order,
Int’l Bhd. of Teamsters, Local 509 (ALJ Decision), Docket No.
11-CB-4020, at 9 (Dep’t of Labor Mar. 9, 2011). Because he
had declined to permit the amendment, the ALJ expressly
declined to determine whether closing the list was in fact
unlawful but went on to find that Local 509 was operating a
members-only exclusive hiring hall that discriminated against
Coghill because he did not belong to the local. Id. at 8-9. That
led the ALJ to conclude that Local 509 had committed two
unfair labor practices. First, by refusing to place Coghill on its
list and refusing to refer him for employment, the local had
effectively punished him for failing to join its ranks, in
violation of section 8(b)(1)(A). ALJ Decision at 9-10. Second,
the local had also caused ABC to refuse to hire Coghill because
he did not belong to Local 509, in violation of section 8(b)(2).
ALJ Decision at 9-10. The ALJ also found that ABC would
have hired Coghill to work on season three of Army Wives if
not for Local 509’s demand that the studio hire only its
members. Id. at 9. As a result, the ALJ granted Coghill
backpay, ordered the local to open its referral list to workers
who did not belong to Local 509, and required the local to post
a notice disclosing its violations. Id. at 12-13.

    Local 509 appealed the ALJ’s decision to the NLRB. On
appeal, the local argued that the only reason it did not refer
Coghill to ABC in November 2008 was that it had previously

     8
       The Board has not explained to us its theory of how closing the
list may have violated the NLRA.
                                9

closed its referral list in June 2008, an act the ALJ had refused
to find unlawful. The Board rejected that defense and instead
affirmed the ALJ’s “rulings, findings, and conclusions” and
adopted his proposed order. Int’l Bhd. of Teamsters, Local 509
(ABC Studios), 357 N.L.R.B. No. 138, 1 (Dec. 13, 2011). The
Board concluded that “[t]he manner in which [Local 509]
maintained the list was itself unlawful and discriminatory. . . .
[C]losing the list . . . merely perpetuated the unlawful effect of
its prior maintenance of a members-only, exclusive hiring
hall.” Id. Of special significance to this petition, the Board
further explained that “regardless of whether the list was open
or closed, the [local] would not have placed Coghill, a
nonmember, on the list or referred him for employment.” Id.

     Local 509 timely petitioned for review of the Board’s
decision, and the Board cross-applied to seek enforcement of
its order. We have jurisdiction under 29 U.S.C. § 160(e), (f).

                                II

     Local 509 presents three arguments. First, the union
claims that the Board violated its own regulations and denied
the union due process by concluding that the closure of the
referral list was unlawful. Second, the union alleges that the
Board impermissibly held it liable for events that fell outside of
the NLRA’s statute of limitations. Lastly, the union argues that
substantial evidence does not support the Board’s conclusions
that the union was operating a members-only exclusive hiring
hall before it decided to close its list and that the union would
have refused to place Coghill on the list had it remained open.
We reject each argument in turn and uphold the Board’s
decision.
                                10

                                A

      After the hearing before the ALJ concluded, the General
Counsel sought to amend the complaint to charge Local 509
with an unfair labor practice for closing its referral list. The
ALJ refused the amendment, reasoning that assigning liability
based on the new proposed charge would deprive Local 509 of
due process because the union did not have the opportunity to
litigate the issue at the hearing. The General Counsel did not
appeal that finding to the Board. Before us, Local 509 argues
that the Board’s final decision created precisely the due
process violation that the ALJ sought to avoid. The union
argues that the Board held it liable for closing the referral list,
even though the parties never litigated whether that act violated
the NLRA. As evidence of this error, the union points to the
Board’s statement that “closing the list . . . merely perpetuated
the unlawful effect of its prior maintenance of a members-only,
exclusive hiring hall.” To the union, this statement indicates
that the Board found the act of closing the list unlawful. As a
result, the union contends that it was deprived due process for
the very reasons that the ALJ rejected the General Counsel’s
proposed amendment. The union also complains that the
Board’s decision implicitly reversed the ALJ’s refusal to
amend the complaint even though the Board’s regulations
forbid it from considering any issue not appealed by a party,
see 29 C.F.R. § 102.46(g) (“No matter not included in
exceptions or cross-exceptions may thereafter be urged before
the Board, or in any further proceeding.”).

      The union’s argument misreads what the Board actually
did. Rather than holding the union liable for closing the list in
June 2008, the Board found that the union violated the Act “by
failing to place Coghill on its referral list for arbitrary,
discriminatory, and invidious reasons and thereafter by failing
to refer him for employment” and by “causing [ABC] to
                               11

discriminate against Coghill by not hiring him to work for
season three of Army Wives because he was not a member of
[Local 509].” Local 509, 357 N.L.R.B. No. 138 at 1. The
union’s decision to close the list was at issue because the union
relied upon it as a defense. The Board rejected that defense and
concluded the closure of the list was irrelevant to its finding
that Local 509 had committed unfair labor practices when it
refused to refer Coghill for employment and caused ABC not
to hire him for the third season of Army Wives. As the Board
stated clearly in reaching its conclusion, “whether the list was
open or closed, the [union] would not have placed Coghill, a
nonmember, on the list or referred him for employment.” Id.
(emphasis added). This finding was consistent with the ALJ’s
determination that Local 509 was operating a members-only
exclusive hiring hall at the time it refused to refer Coghill for
employment. See ALJ Decision at 8-9. The ALJ, like the
Board, believed that the union’s refusal to refer Coghill for
employment had nothing to do with the list being closed and
everything to do with the fact that Coghill did not belong to
Local 509. Stated simply: The premise of the union’s due
process argument is mistaken because the Board did not find it
liable for closing the list. We need not consider the argument
any further.

                               B

     Local 509 argues that the NLRA’s six-month statute of
limitations, see 29 U.S.C. § 160(b), bars the Board from
charging it with unfair labor practices for refusing to refer
Coghill to ABC and causing the studio not to hire him because
those acts were allegedly inseparable from the act of closing
the list. The union relies upon the Supreme Court’s decision in
Local Lodge No. 1424 v. NLRB (Bryan Manufacturing), which
held that the NLRA’s statute of limitations prevents the Board
from holding a party liable for conduct “inescapably grounded
                               12

on events” that fell beyond the statute’s horizon. 362 U.S. 411,
422 (1960).

     Local 509 acknowledges, as it must, that its November
2008 refusal to refer Coghill to ABC occurred within six
months of when the General Counsel levied charges in
February 2009 based on that conduct. But the union argues that
the statute of limitations nonetheless immunizes it from
liability here because its November 2008 actions were
“inescapably grounded” on its closing of the list, which took
place in June 2008—more than six months before the charges.
As the union sees it, refusing to refer Coghill to ABC was not
illegal unless closing the list was illegal. The union asks us, in
other words, to deny the Board the authority to bring a charge
based on conduct that clearly took place within the limitations
period because that conduct was too intertwined with conduct
that took place outside of it.

    But even assuming that Bryan Manufacturing stands for
such a sweeping exception to the statute of limitations, it still
would not help the union here. The union’s argument depends
on the assumption that its refusal to refer Coghill to ABC in
November 2008 was inseparable from the June 2008 closing of
the list. But the two acts are separable. The Board clearly
explained its belief that the list simply had nothing to do with
Local 509’s actions in November 2008. See Local 509, 357
N.L.R.B. No. 138 at 1 (“[R]egardless of whether the list was
open or closed, the [union] would not have placed Coghill, a
nonmember, on the list or referred him for employment.”). As
the Board saw it, Local 509 did not refer Coghill to ABC
because he was not a Local 509 member. Whether the list was
open, unlawfully closed, or lawfully closed was beside the
point. The Board’s conclusion was thus not “inescapably
grounded on events predating the limitations period,” Bryan
Manufacturing, 362 U.S. at 422, but instead was expressly
                              13

grounded on distinct events that inarguably fell within that
period. Nor does it matter that the Board referenced actions
that occurred outside the limitations window, such as “[t]he
manner in which the [union] maintained the list.” Local 509,
357 N.L.R.B. No. 138 at 1. As the Board points out, it may rely
upon earlier events to “illuminate” why the union refused to
refer Coghill in November 2008. See Bryan Manufacturing,
362 U.S. at 416 (“[W]here occurrences within the six-month
limitations period in and of themselves may constitute, as a
substantive matter, unfair labor practices . . . earlier events
may be utilized to shed light on the true character of matters
occurring within the limitations period.”). Because the Board
held Local 509 liable only for conduct that occurred within six
months of when the General Counsel brought charges, we hold
that the Board’s decision did not violate the NLRA’s statute of
limitations.

                              C

     Finally, Local 509 claims that substantial evidence does
not support the Board’s conclusions that the union ran a
members-only exclusive hiring hall and that the union would
not have placed Coghill on the referral list had it remained
open. “[O]ur role in reviewing an NLRB decision is limited.
We must uphold the judgment of the Board unless, upon
reviewing the record as a whole, we conclude that the Board’s
findings are not supported by substantial evidence . . . .”
Wayneview Care Ctr. v. NLRB, 664 F.3d 341, 348 (D.C. Cir.
2011) (internal quotation marks and citation omitted).

     The Board’s determination comfortably meets this
standard. The record is filled with evidence suggesting that
Local 509 was managing an exclusive hiring hall open only to
its members and that it refused to refer Coghill for employment
because he was not.
                                14


     There is no dispute that only Local 509 members were on
the list at the time it closed. Indeed, the union freely admits that
“persons wanting to go on the [referral list] were sent
applications [that] included a membership application and a
request for an initiation fee” and that “[p]ersons who applied to
become members were added to the [l]ist.” Appellant’s Br. 32.
Additionally, the union has identified only one worker who
was not a Local 509 member but who nevertheless was placed
on the list during the first two seasons of Army Wives. The
record reveals that this driver applied to join the union in 2006,
and there is no evidence that she was on the list before then.
What’s more, that driver did join the union after being placed
on the list, and the Board could infer that her addition was
conditioned on her eventual membership. And finally, the
union’s referral policy, which described how the union
managed the list, referred to names of drivers hired from the
list not as “drivers” or “workers” but as “members.” J.A.
535-36. The Board could reasonably conclude from all of this
evidence that the only way to gain access to Local 509’s
exclusive hiring hall was to be a member of Local 509 or agree
to become one. That is illegal.

     The behavior of Fletcher, Local 509’s president, also
supports the Board’s conclusion that the union unlawfully used
the list to help only its members secure employment. When
Fletcher discovered that Coghill was working full-time on
Army Wives at the same time that Local 509 union members
were working part-time, he called Siler to complain. He
protested that “our people” were not working full-time and
warned Siler and his supervisor that they must use Local 509
members “before using people out of jurisdiction.” Fletcher
raised the same complaint at the May 13, 2008, meeting with
ABC, objecting that Siler was using drivers from other local
unions “while our people [are] not working.” He declared
                              15

“that’s not going to happen.” Most tellingly, Fletcher said at
the meeting that he would drop his complaint against ABC if
Siler would “get rid of other people and work [Local] 509
people.”

    In sum, substantial evidence supports the Board’s
conclusions that Local 509’s referral list was open only to its
members, that Local 509 refused to refer Coghill for
employment because he was not a member, and that the union
would not have added Coghill to its list even it had remained
open because he was not a member.

                              III

    For the foregoing reasons, we deny Local 509’s petition
for review and grant the Board’s cross-application for
enforcement of its order.